nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Millions of Birth Records  Every record holds a story.     ancestry.com/BirthRecords      County Courthouse Records  County Courthouse Public Records. Enter Name &amp; View Court Records.     searchquarry.com      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      New $42.4 B &quot;Cash Rebate&quot;  Congress Approves $42.4 B &quot;Cash Rebate&quot;. Here&#39;s how to claim.     oxfordclub.com            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   Supreme Court Docket   US Supreme Court Cases   Clark County NV Court Records   Reno NV   LasVegas NV   Attorney Las Vegas Nevada   Las Vages NV   Civil Appeal Attorney   Phone Number in Reno NV   Civil Court Case   Job Vacancies Las Vegas NV   Washoe County NV   Federal District Court Cases   New Civil Law Cases   Case Attorney   About Reno Nevada   District Court Records   County Court   Court Search   Judicial Search   Clerk of the Circuit Court   House in Las Vegas NV   Law Office                            © 2014 All rights reserved. Privacy policy